Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Compact Prosecution
Examiner proposes amending the independent claims to include the limitation wherein the antonym dictionary can be applied for sentiment analysis/prediction to a combination Convolution Neural Network Long Short-Term Memory architecture for sentiment analysis and a restricted and limited scope can be implemented as to antonym based sentiment analysis to keep the original meaning of the content. 

Response to Arguments
 Applicant’s arguments with respect to claim(s) 1-19 filed on 11/30/2021 have been considered but are moot because the new ground of rejection does not rely on any reference (Ho -20160246779) applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 


Claims 1-6 and 8-19 are rejected under 35 U.S.C. 103 as being unpatentable over Hardeniya (2016) in view of  Ho et al. (US2016/0246779)
Claim 1, Hardeniya discloses a computer-implemented method for improving sentiment detection based on applying an antonym dictionary to a natural language processing (NLP) system  (Abstract, lines 3-7- “Using dictionary-based approach to analyses natural language processing technique)  comprising: 
 training a binary classifier to predict negation cues (Page 53, lines 10-12- thus in the machine learning approach, Support Vector Machine which is known as the binary classifier is used for sentiment classification) wherein a constituency parse is used to create rules for negation scope detection, (Page 57, lines 6-23- thus based on negation words the polarity (parse) of the sentence is reversed and a fuzzy logic rules are generated)
(regarding negation scope detection Page 57, lines 6-11 addresses this limitation by disclosing “detecting Negation words” which reverses the polarity of a sentence (e.g. “this smart phone is not good”)  which reads on the Negation scope detection because negative words or cue such as “not” is detected to determine the scope of the sentence) 
(The secondary reference Ho et al. (US20160246779 discloses writing rule from dependency parse tree-see Section 0056, lines 5-13- thus parsing the rules from the rule generators) 
(Page 54, lines 7-11- thus adding words to either the negative or positive list of words reads on classifying words as negation terms)
 a  list of antonyms to annotate a content considering the negation cues ( Page 53, lines 15-18- thus In the Dictionary based approach the antonyms of the words are mapped from  the dictionary to annotate the text or social media data)  and  
Hardeniya does not disclose moving in a linear order on the constituency parse tree and traversing the constituency parse tree in an upward direction until a node or leaf is found with a desired category label.
Ho discloses a parse tree that deals with detecting negative scope (Fig. 9- “I have not yet brought myself the new phone” Section 0062, lines 9-12 the negative action “have not yet bought”) and moving in a linear order on the constituency parse tree (Fig. 9 shows a linear order on a parse tree) and traversing the constituency parse tree in an upward direction until a node or leaf is found with a desired category label. (Section 0058, lines 7-11- thus “defining new roles through navigation in the dependency tree” reads on the movement within the parse tree)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include the teaching of using parse tree to generate rules. The motivation is that the generated rules can be used to speed up the process of detecting sentiments. 
Claim 2, Hardeniya in view of Ho discloses wherein the constituency parse tree is adjusted iteratively based on negation raising predicates, (Hardeniya: Page 53, lines 24-27-domain dependency is changed from negative to positive orientation reads on adjusting or changing parsing tree) verbs, and scope assessments. (Hardeniya: Page 53, lines 29-30- thus ranking (assessments) text phrases based on polarity orientation defines the scope or domain of the phrase) 
(Hardeniya: Page 56 Section 4.2 item iv- in preprocessing the datasets (parse tree) Parts of speech tagging such as noun, verb, adjective and adverb to each word of the text is considered) 
Claim 3, Hardeniya in view of Ho discloses wherein the binary classifier is a Support Vector  Machine (SVM). (Hardeniya: Page 53, lines 10-12- thus in the machine learning approach, Support Vector Machine which is known as the binary classifier) 
Claim 4, Hardeniya in view of Ho discloses wherein in predicting negation cues, false detection is considered. (Hardeniya: Page 55, lines 31-33 classifying reviews as positive, negative based on score applying some fuzzy logic to handle negations reads on predicting negation cues, regarding “false detection” Hardeniya addressed this limitation because in page 57, lines 3-6- “If the word does not found in SnetiWordNet” … mentions increases accuracy and therefore there has to be a false or wrong classification in order to reach accuracy) 

Claim 5, Hardeniya in view of Ho discloses further comprising performing sentiment analysis on the annotated content. (Hardeniya: Page 55, lines 31-33 classifying reviews as positive, negative, the reviews reads on the annotated content) 
(Hardeniya: Page 54, Section 3.2 using machine learning approach for the sentiment approach) 

Claim 8, Hardeniya discloses a system comprising a processor a data bus coupled to the processor and a computer-usable medium embodying computer program code, (Page 53 lines 22 talk about learning algorithm which means the process of analyzing the sentiment of a dataset is done a program and therefore Hardeniya discloses a processor and medium the executes the Algorithm)  the computer usable medium being coupled to the data bus, 
the computer program code used for  improving sentiment detection based on applying an antonym dictionary to a natural  language processing (NLP) system (Abstract, lines 3-7- “Using dictionary-based approach to analyses natural language processing technique)  and comprising instructions executable by the  processor ((Page 53 lines 22- Algorithm has to be executed by a processor) and configured for training a binary classifier to predict negation cues (Page 53, lines 10-12- thus in the machine learning approach, Support Vector Machine which is known as the binary classifier is used for sentiment classification) wherein a constituency parse  tree is used to create rules (Page 57, lines 6-23- thus based on negation words the polarity (parse tree) of the sentence is reversed and a fuzzy logic rules are generated)
(The secondary reference Ho et al. (US20160246779 discloses writing rule from dependency parse tree-see Section 0056, lines 5-13- thus parsing the rules from the rule generators) 

and utilizing the trained binary classifier, a list of conversational negation terms, (Page 53, lines 24-25- thus the Negation words reads on the negation terms) 
and a list of antonyms to annotate a content considering the negation cues  ( Page 53, lines 15-18- thus In the Dictionary based approach the antonyms of the words are mapped from  the dictionary to annotate the text or social media data) 
Hardeniya does not disclose moving in a linear order on the constituency parse tree and traversing the constituency parse tree in an upward direction until a node or leaf is found with a desired category label.
Ho discloses a parse tree that deals with detecting negative scope (Fig. 9- “I have not yet brought myself the new phone” Section 0062, lines 9-12 the negative action “have not yet bought”) and moving in a linear order on the constituency parse tree (Fig. 9 shows a linear order on a parse tree) and traversing the constituency parse tree in an upward direction until a node or leaf is found with a desired category label. (Section 0058, lines 7-11- thus “defining new roles through navigation in the dependency tree” reads on the movement within the parse tree)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include the teaching of using parse tree to generate rules. The motivation is that the generated rules can be used to speed up the process of detecting sentiments.
(Hardeniva: Page 53, lines 24-27-domain dependency is changed from negative to positive orientation reads on adjusting or changing parsing tree) verbs, and scope assessments. (Hardeniya: Page 53, lines 29-30- thus ranking (assessments) text phrases based on polarity orientation defines the scope or domain of the phrase) 
(Hardeniya: Page 56 Section 4.2 item iv- in preprocessing the datasets (parse tree) Parts of speech tagging such as noun, verb, adjective and adverb to each word of the text is considered) 

Claim 10, Hardeniya in view of Ho discloses wherein the binary classifier is a Support Vector Machine (SVM). (Hardeniya: Page 53, lines 10-12- thus in the machine learning approach, Support Vector Machine which is known as the binary classifier) 

Claim 11, Hardeniya in view of Ho disclose wherein in predicting negation cues, false detection is considered. (Hardeniya: Page 55, lines 31-33 classifying reviews as positive, negative based on score applying some fuzzy logic to handle negations reads on predicting negation cues, regarding “false detection” Hardeniya addressed this limitation because in page 57, lines 3-6- “If the word does not found in SnetiWordNet” … mentions increases accuracy and therefore there has to be a false or wrong classification in order to reach accuracy) 

Hardeniya: Page 55, lines 31-33 classifying reviews as positive, negative, the reviews reads on the annotated content) 

Claim 13, Hardeniya in view of Ho discloses the sentiment analysis is performed by a Machine Learning (ML) model. (Hardeniya: Page 54, Section 3.2 using machine learning approach for the sentiment approach) 

Claim 14, Hardeniya discloses a non-transitory, computer-readable storage medium embodying computer program code, (Page 53 lines 22 talk about learning algorithm which means the process of analyzing the sentiment of a dataset is done a program and therefore Hardeniya discloses a processor and medium the executes the Algorithm) the computer program code comprising computer executable instructions configured for training a binary classifier to predict negation cues (Page 53, lines 10-12- thus in the machine learning approach, Support Vector Machine which is known as the binary classifier is used for sentiment classification) wherein a constituency parse tree is used to create rules (Page 57, lines 6-23- thus based on negation words the polarity (parse tree) of the sentence is reversed and a fuzzy logic rules are generated); 
and utilizing the trained binary classifier, a list of conversational negation terms, (Page 53, lines 24-25- thus the Negation words reads on the negation terms) and a  list of antonyms to annotate a content considering the negation cues (Page 53, lines 15-18- thus In the Dictionary based approach the antonyms of the words are mapped from  the dictionary to annotate the text or social media data) and Hardeniya does not disclose moving in a linear order on the constituency parse tree and traversing the constituency parse tree in an upward direction until a node or leaf is found with a desired category label.
Ho discloses a parse tree that deals with detecting negative scope (Fig. 9- “I have not yet brought myself the new phone” Section 0062, lines 9-12 the negative action “have not yet bought”) and moving in a linear order on the constituency parse tree (Fig. 9 shows a linear order on a parse tree) and traversing the constituency parse tree in an upward direction until a node or leaf is found with a desired category label. (Section 0058, lines 7-11- thus “defining new roles through navigation in the dependency tree” reads on the movement within the parse tree)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include the teaching of using parse tree to generate rules. The motivation is that the generated rules can be used to speed up the process of detecting sentiments.
Claim 15, Hardeniya in view of Ho discloses wherein the constituency parse tree is adjusted iteratively based on negation raising  predicates, (Hardeniya: Page 53, lines 24-27-domain dependency is changed from negative to positive orientation reads on adjusting or changing parsing tree) verbs, and scope assessments. (Hardeniya: Page 53, lines 29-30- thus ranking (assessments) text phrases based on polarity orientation defines the scope or domain of the phrase) 
(Hardeniya: Page 56 Section 4.2 item iv- in preprocessing the datasets (parse tree) Parts of speech tagging such as noun, verb, adjective and adverb to each word of the text is considered) 

Claim 16, Hardeniya in view of Ho discloses wherein in predicting negation cues, false detection is considered. (Hardeniya: Page 55, lines 31-33 classifying reviews as positive, negative based on score applying some fuzzy logic to handle negations reads on predicting negation cues, regarding “false detection” Hardeniya addressed this limitation because in page 57, lines 3-6- “If the word does not found in SnetiWordNet” … mentions increases accuracy and therefore there has to be a false or wrong classification in order to reach accuracy) 

Claim 17, Hardeniya in view of Ho discloses further comprising performing sentiment analysis on the annotated content by a machine  learning (ML) model. (Hardeniya: Page 54, Section 3.2 using machine learning approach for the sentiment approach) 

Claim 18, Hardeniya in view of Ho discloses further comprising performing sentiment analysis on the annotated content by a Machine  Learning (ML) model. (Hardeniya: Page 54, Section 3.2 using machine learning approach for the sentiment approach) 
Claim 19, Hardeniya in view of Ho discloses wherein the computer executable instructions are deployable to a client system from a server system at a remote location. (Hardeniya Section 4.1 Dataset, lines1-2- thus “an Amazon dataset taken from web” means the instructions are deployable to Amazon from the web where the web is the server) 
Claims 7 is  rejected under 35 U.S.C. 103 as being unpatentable over Hardeniva (2016) in view of Ho (20160246779) as applied to claims 1-6 above, and further in view of Chaturvedi (2017).

Claim 7, Hardeniya in view of Ho discloses wherein the ML as discussed above but does not disclose a Convolutional Neural  Network Long Short-Term Memory (CNN LSTM).
                     Chaturvedi discloses Convolutional Neural  Network Long Short-Term Memory (CNN LSTM) in detecting sentiment in a dataset. (Section 5.3 Convolutional neural networks) 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include the teaching of using Convolutional Neural network. The motivation is that using Convolution neural networks considers syntactic relations between phrases and therefore increase the accuracy of the prediction. 

Claim 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hardeniya (2016) in view of  Ho (20160246779) as applied to claims 14-18 above, and further in view of Semlani (20180365334) 


Semlani discloses wherein  the computer executable instructions are provided by a service provider to a user on an on demand basis. (Section 0085, lines 4-8- thus on-demand information with the business entity where the business entity can be sentiment analysis). 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include the invention as taught by Hardeniya in view of Chaturvedi with the teaching of including on demand purchases. The motivation is that it allows user to pay for things they need.  



Cited Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
He (2019/0005027)
International Journal of Emerging Engineering Research and Technology Volume 3, Issue 1, January 2015, PP 51-55; (Sentiment Analysis Based on Dictionary Approach) discloses identifying the emotion analysis task views expressed in a text is positive or negative weather. Natural language processing (NLP) computer science, Artificial intelligence, and computers and human (natural) concerned with interactions between languages is an area of Linguistics. For instance, in a product review, it identifies features of the product that have been commented on by the reviewer and determines whether the comments are positive, negative or neutral.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Akwasi M Sarpong whose telephone number is (571)270-3438.  The examiner can normally be reached on Mon-Fri. 8:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KING D POON can be reached on 571-272-7440.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AKWASI M SARPONG/           Primary  Examiner, Art Unit 2675                                                                                                                                                                                                          1/19/2022